El Juez Asociado Señor "Wole,
emitió la opinión del tribunal.
El acusado fué convicto de incendio malicioso con arreglo al artículo 407 del Código Penal, por baber pegado fuego a una pieza de caña como de 1 y2 cuerdas.
*98 El apelante sostuvo que la acusación era insuficiente por no alegar qne la pieza de caña valía más de $50. El estatuto dispone:
“Toda persona que voluntaria y maliciosamente quemare algún puente de valor de más de cincuenta dollars, o cualquier edificio o embarcación que no fuere materia de incendio malicioso o tabaco, o ranchón de tabaco, o cualquiera plantación creciente o por cosechar, pasto o árbol o cualquiera cerca, no perteneciente a dicha persona, incurrirá en pena de presidio por uno a diez años.”
La corte inferior resolvió que los cincuenta dólares men-cionados en ese artículo sólo se referían a puentes, o sea, el primer objeto especificado en el estatuto. Convenimos en que las palabras “cincuenta dollars” se aplican únicamente a puentes, y que no se fija valor para las demás cosas. De-bió baber sido la intención de la Legislatura que podría im-putarse el delito de incendio malicioso a cualquier persona que pegase fuego a cualquier propiedad designada en el es-tatuto, no importa cuál fuere su valor, con excepción, desde luego, de puentes.
La corte inferior resolvió esta cuestión en una forma algo más elaborada, y puede acudirse a su opinión.
De igual forma estamos enteramente satisfechos con el razonamiento de la corte de distrito al efecto de que el delito de incendio imputado en este caso no se divide en grados, y no era necesario hacer una mención específica de grado alguno.
El acusado asimismo se queja del proceder del jurado al venir a la corte en solicitud de que se le informara cuál era la pena máxima y mínima que podía imponerse. El apelante se esfuerza en demostrar que el jurado estaba prejuzgado en su contra al hacer esa solicitud a la corte, pero convenimos con el fiscal en que, por el contrario, el jurado parecía téner algunas dudas en favor del acusado. Además, si el jurado hace una petición indebida a la corte a causa de alguna idea errónea que pueda tener respecto a sus facultades o a cualquier otro extremo, sería deber del apelante de-*99mostrar en forma más positiva cuál filé en realidad la idea del jurado. Hasta ahora se nos hace imposible imaginar que nn error de esta olase de parte del jurado constituye motivo para anular el veredicto {mistrial).
Asimismo dudamos que el error haya sido debidamente señalado ante este tribunal, de acuerdo con la jurisprudencia que hemos sentado en El Pueblo v. Maldonado, 45 D.P.B. 417, y al resolver una moción para reconsiderar en el mismo caso, en 45 D.P.R. 915. En otras palabras, no bastaba decir:
“Que hubo un manifiesto error por parte del jurado al apartarse de sus deberes como jueces de hecho, y comportarse en forma tal, que el veredicto rendido no fué el resultado de una deliberación, sana, juiciosa, correcta y concienzuda.”
La supuesta mala conducta del jurado debió ser expuesta más específicamente.
Los otros errores se refieren a la apreciación de la prueba y cabe aplicar la regla de que el veredicto no será general-mente revocado en apelación; y no hallamos error substan-cial alguno en las instrucciones de la corte.

Debe confirmarse la sentencia apelada.